DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/20 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  The claim references “at least three of multiple lens elements that form the third group of lenses” but this lacks antecedent basis because the third group has not previously been defined to have multiple lenses.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites the limitation "a distance traveled by a group of focus lenses while focusing from an infinity focus point at the telephoto end toward a closest focus point" .  There is insufficient 
Claims 12 and 18 are rejected for depending on Claim 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obikane (US 2014/0347525).
Regarding Claim 1: Obikane teaches a zoom lens system (fig 16, example 4) comprising: a first group of lenses having positive power (G1); a second group of lenses having negative power (G2); a third group of lenses having positive power (G3); a fourth group of lenses having negative power (G4); and a fifth group of lenses having power (G5, ¶156), the first, second, third, fourth, and fifth groups of lenses being arranged in this order such that the first group of lenses is located closer to an image than any other group of lenses and the fifth group of lenses is located closer to an image than any other group of lenses (fig 16), wherein while the zoom lens system is zooming, intervals between the respective groups of lenses change (fig 16) and the fifth group of lenses moves toward the object (fig 16) and the zoom lens system satisfies the inequality 0.12<T35t/TLt<0.25 (0.14, tables 10 and 12).  
Regarding Claim 4: Obikane discloses the invention as described in Claim 1 and further satisfies the inequality 0.3<If4I/ft<0.7 (0.5, tables 10 and 12).  
Regarding Claim 13: Obikane discloses the invention as described in Claim 1 and further teaches an image capture device configured to  configured to transform an optical image of an object into an electrical image signal and display and/or store the image signal transformed, the image capture device comprising: the zoom lens system of Claim 1 configured to form the optical image of the object 
Regarding Claim 16: Obikane discloses the invention as described in Claim 4 and further teaches an image capture device configured to  configured to transform an optical image of an object into an electrical image signal and display and/or store the image signal transformed, the image capture device comprising: the zoom lens system of Claim 4 configured to form the optical image of the object and an image sensor configured to transform the optical image formed by the zoom lens system into the electrical image signal (¶128). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-8, 10, 12, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Obikane (US 2014/0347525).
Regarding Claim 2: Obikane discloses the invention as described in Claim 1 and further teaches wherein the zoom lens system satisfies the inequality 0.05 T35w/TLw<0.2 (0.2, tables 10 and 12).  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Here, Obikane teaches the upper limit.  
Regarding Claim 6: As best understood, Obikane discloses the invention as described in Claim 1 and implies satisfying the inequality 0.05 <IdFI/ft<0.3 (see ¶107, since Obikane satisfies the T35t/TLt ratio it should also satisfy this inequality).  
Regarding Claims 7, 8, 10, and 12: Obikane discloses the invention as described in Claims 1, 2, 4, and 6 and further teaches a camera body configured to connect to the lens unit via a mount and In Re Dulberg, 129 USPQ 348 (CCPA 1961). 	
Regarding Claim 14: Obikane discloses the invention as described in Claim 2 and further teaches an image capture device configured to  configured to transform an optical image of an object into an electrical image signal and display and/or store the image signal transformed, the image capture device comprising: the zoom lens system of Claim 2 configured to form the optical image of the object and an image sensor configured to transform the optical image formed by the zoom lens system into the electrical image signal (¶128). 
Regarding Claim 18: Obikane discloses the invention as described in Claim 6 and further teaches an image capture device configured to  configured to transform an optical image of an object into an electrical image signal and display and/or store the image signal transformed, the image capture device comprising: the zoom lens system of Claim 6 configured to form the optical image of the object and an image sensor configured to transform the optical image formed by the zoom lens system into the electrical image signal (¶128). 

Allowable Subject Matter
Claims 3, 5, 9, 11, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Although the prior art teaches a positive, negative, positive, negative, negative zoom lens system the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/21/21